Title: To James Madison from Tench Coxe, [ca. 12 December] 1801
From: Coxe, Tench
To: Madison, James



Private
[ca. 12 December 1801]
The two enclosed papers N. 1 & 2; written in New York, prove that the recent peace and the concomitant state of things are made from the Moment, subservient to antirepublican purposes by the leading influence among the federalists. They glance, significantly, at Louisiana & Florida. The ideas suggested in regard to the change of the owners of those countries have received from one source a very late confirmation, and from another a very strong one amounting to certainty. It is believed possible, on the grounds refered to in Mr. Monroe’s view, & on grounds appearing here, to obtain a cession of the two Floridas & perhaps more, to the U. S.
The Depreciation of Bank paper in England, to which the writer of the N. Yk. essays seems to allude, is supported, as I conceive by this ascertained fact, that 60.000 Drs. for an india voyage, were procured by the Agents of four American houses in London at 5/10 Stg. ⅌ oz. in Septr. 1801. This is treated as a matter of mercantile rise of price of the commodity of foreign silver as bullion. But it does not appear that subtle & anxious politicians, in English politics here, deem that a safe & sound Opinion.
Our Stocks keep wonderfully up which proves European distrust of their establishments & confidence & [sic] our establishments; also the state of capital here.
There seems to be every inducement to exertion to diminish the seeds & sources of danger in our Southern states by the following 6 such measures.
I
The most perfect & frank Justice to the Southwestern states & Territories, and ingenuity & energy in cultivating their rights and interests, so as to bind to us by affection, national spirit, prudence & self love.
II
To keep our population condensed, and to cause it to be condensed by derivations from abroad & from other states in & to those places where the black people are or abound.
III
To encrease the Numbers & respectability of our Militia there, and every where, and especially of our militia Horse.
IV
To revise the laws, regulations & practical rules by which their treatment is governed; & to ameliorate it in all respects in our power, with justice & prudence, & thus less the causes of complaint and disorder.
V
To continue the impediments to importation; and perhaps to exercise the power to duty importation, as a prelude to congressional prohibition when the constitution shall allow it.

VI
To allow & promote the diffusion of the blacks here, so as to render their numbers in every vicinity more inferior than at present to the whites. A comparative view of this fact in 1791 & 1801, by a document containing in contiguous columns the whole number of whites & blacks in each county in the stat[e]s South of Pennsa. in those two years would be instructive. The degree of difference & the Causes of it would be instructive. It is supposed that the cultivation of Tobacco in new places, of rice in new places, of the new article of cotton in a great variety of places, the introduction of merchants & manufacturers & their assistants, the extension of settlements into new Counties partly by blacks, and other causes have made the comparative numbers of blacks in the Eastern parts of Georgia, the Carolinas, Virginia, Maryland, in Delaware entire, much less than in 1775. A plan of this nature pursued during the present chief Magistracy may be a source of the truest glory, & truest prosperity to the President & our Country; and it is consonant with the purest principles of Humanity & general rational religion. Devised at the seat of government it could be diffused from thence silently and unobservedly (by the blacks) thro all the States, Counties & Townships concerned. The cultivation of cotton & Tobacco in the upper Counties, & the making of iron there will have a vast effect to produce a transfer of blacks from below. Returns of the population, black & white, in 1775 in the southern states should be collected.
It is certainly determined to establish the strictest Slave principles in the British, Danish & Spanish West Indies, & to come much nearer to it in the french Islands than the letter of the constitution of 1792. Whether in doing this they will not colonize their Tousaints, Pelagés, Moyes, Dumas’s &ca. to Florida & Louisiana is to us a serious question.
It has often occurd that as the U. S. do not want Territory, as they have only occasion for the Floridas and some country on the Mississippi, South of our present line for purposes of commerce & prudence (as above)—I say whether they might not make a frank arrangement with Spain & the friends of Spain in France, by which we might engage by treaty to endeavour to procure laws to be passed that should by their provisions & operation amount to a security to & guarranty of the North & South American Dominions of Spain from the plans, intrigues, and projects of our own citizens of themselves or in concert with foreigners. Such a matter would give great comfort to Spain & lull certain Jealousies of France, & if for it, we could procure France to give us the Floridas & something West of them, it would place them on a ground of great confidence, esteem & respect in Spain & in the United States & would allay or remove certain Jealousies which exist here, and which are subjects of crafty & pernicious insinuation & suggestion. There is reason to believe F. might listen to such a negociation.
VII
The improvement of a line of road from Washington to Kentucky, Tennessee & the Missippi Territory would have a strong influence on the public Mind there. For the sake of distributive Justice in our expenditures a like line to Erie would be worthy of attention.
 

   RC (DLC). Unsigned; in Coxe’s hand. Addressee not indicated. Dated ca. 1801 in the Index to the James Madison Papers. Conjectural date here based on internal evidence; see also Coxe to JM, ca. 22 Nov. 1801, Editorial Note. Enclosures not found, but see n. 1.


   Coxe may have enclosed two essays on the likely effects of European peace on the American economy. These had first appeared in the 30 Nov. and 2 Dec. issues of the Federalist New-York Evening Post and were reprinted in the 5 and 12 Dec. issues of the Philadelphia Port Folio. The first essay discussed the positive long-term influences of peace on trade, manufacturing, and agriculture but also touched on the potential evils of the cession of Louisiana to France. The second asked what example the present situation in France bore for admirers of its earlier revolution.


   In his defense of his French mission, Monroe reported a September 1796 conversation with French foreign minister Charles Delacroix in which the latter had assured Monroe that France would not disturb the American interior and had no interest in Louisiana other than to deny it to Great Britain (James Monroe, A View of the Conduct of the Executive … [Philadelphia, 1797; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 32491], pp. 377–78).


   Accounts of the October uprising in Saint-Domingue appeared in the Philadelphia Aurora General Advertiser on 30 Nov., 1, 4, and 9 Dec. 1801 and also in the New-York Evening Post on 30 Nov., 1 and 2 Dec. 1801. In its 30 Nov. issue the former paper had published a report from Norfolk, Virginia, that “negroes in and about Petersburg, had of late become very insolent.”

